           Case 3:17-cr-00033-RCJ-WGC Document 73 Filed 07/08/20 Page 1 of 7




 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA

 8

 9   UNITED STATES,

10                  Plaintiff,                             Case No. 3:17-cr-00033-RCJ-WGC
                                                                    3:17-cr-00073-RCJ-WGC
11
     vs.                                                                 ORDER
12
     THOMAS M. BIDEGARY,
13
                    Defendant.
14

15          Defendant moves for compassionate release based on the ongoing COVID-19 pandemic in

16   conjunction with his age and medical issues. 1 The Court grants the motion in part and denies it in

17   part, and it modifies Defendant’s sentence to home detention for the remainder of his present term

18   of imprisonment, followed by the previously imposed term of supervised release.

19                                           BACKGROUND

20          The Court takes the facts regarding Defendant’s underlying conduct and criminal history

21   from the unobjected-to Presentence Report. Starting in approximately 1992, Defendant owned and

22   1
       Defendant has moved for compassionate release in two separate criminal cases: Case No. 3:17-
23   cr-00033-RCJ-WGC and Case No. 3:17-cr-00073-RCJ-WGC. The filings in the cases are identical
     except that Defendant filed a pro se motion for compassionate release in Case No. 3-17-cr-00033-
24   RCJ-WGC, (ECF No. 60), but did not file one in Case No. 3:17-cr-00073-RCJ-WGC. For this
     order, this Court cites to the filing numbers in Case No. 3-17-cr-00033-RCJ-WGC.

                                                  1 of 7
           Case 3:17-cr-00033-RCJ-WGC Document 73 Filed 07/08/20 Page 2 of 7




 1   operated a tax preparation business until at least 2014. His then-wife and now co-defendant began

 2   working at the business in 2008. Through this business they conspired to defraud the United States

 3   by filing false and fraudulent tax returns. To accomplish this conspiracy, they convinced clients to

 4   invest money in business entities, which Defendants owned and operated. Defendant used these

 5   investments to claim unwarranted tax benefits on behalf of his client. On one occasion, Defendant

 6   filed a tax return for an elderly woman who is unable to make her own financial decisions. He used

 7   incorrect figures, which caused the IRS to issue a tax return in the amount of $12,500. The check

 8   was made payable to his tax preparing business entity, and Defendant used this money for his

 9   personal benefit.

10          Based on this conduct, two grand juries returned indictments for a total of nineteen counts.

11   The Government agreed to dismiss seventeen of these counts in exchange for Defendant pleading

12   guilty to two: Conspiracy to Defraud the United States in violation of 18 U.S.C. § 371 and Theft

13   of Government Money in violation of 18 U.S.C. § 641.

14          Defendant’s criminal history shows a pattern of similar conduct. Before perpetrating the

15   instant crimes, Defendant had been indicted on four previous occasions, resulting in numerous

16   felony convictions, including: three counts of Sale of a Security Without a Permit, one count of

17   Grand Theft, one count of Embezzlement, eighteen counts of Aiding and Assisting in the Filing of

18   False Tax Returns, one count of Making and Subscribing a False Tax Return, and one count of

19   Theft and Conversion of Government Funds. In addition to these cases, Defendant was indicted in

20   another felony case in 2007 that resulted in dismissal and, at the time of sentencing, had pending

21   fraud charges in Nevada state court.

22          Application of the United States Sentencing Guidelines (U.S.S.G.) rendered a

23   recommended sentencing range of fifty-one to sixty-three months’ imprisonment and one to three

24   years of supervised release. The parties agreed to jointly recommend a sentence of sixty months’


                                                  2 of 7
           Case 3:17-cr-00033-RCJ-WGC Document 73 Filed 07/08/20 Page 3 of 7




 1   imprisonment with three years of supervised release, but the Probation Office recommended an

 2   upward departure to ninety-six months’ imprisonment. To prevent future crimes, the terms of

 3   supervised release contained the following special conditions, in addition to the mandatory and

 4   standard conditions of supervised release:

 5          1. Access to Financial Information - You must provide the probation officer access
               to any requested financial information and authorize the release of any financial
 6             information. The probation office will share financial information with the U.S.
               Attorney’s Office.
 7          2. Debt Obligations - You must not incur new credit charges, or open additional
               lines of credit without the approval of the probation officer.
 8          3. Search and Seizure - You shall submit to the search of your person, property,
               residence, or automobile under your control by the probation officer or any
 9             other authorized person under the immediate and personal supervision of the
               probation officer, without a search warrant to ensure compliance with all
10             conditions of release.
            4. Employment Restriction - You must not engage in an occupation, business, or
11             profession, or volunteer activity that would require or enable you to prepare tax
               returns, provide tax consulting or otherwise provide tax or financial advice of
12             any kind, without the prior approval of the probation officer.
            5. Internal Revenue Service Compliance - You shall cooperate and arrange with
13             the Internal Revenue Service to pay all past and present taxes, interest, and
               penalties owed. You shall file timely, accurate, and lawful income tax returns
14             and provide proof of same to the probation officer.

15          After review, the Court was satisfied that imposing the sentence of sixty months’

16   imprisonment combined with the proposed special conditions of supervised release would deter

17   Defendant from recidivating. The Court therefore declined to upwardly depart from the Sentencing

18   Guidelines and adopted the joint recommendation. (See ECF No. 56.)

19          Defendant is currently sixty-nine years old, has completed twenty-three months of his

20   sentence, and currently has a projected release date of August 26, 2023. Find an inmate, Fed.

21   Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited on July 2, 2020). Defendant also

22   has numerous health issues, including a meningioma and stage three chronic kidney disease. (ECF

23   No. 64.) Defendant moves for compassionate release asserting that his age and medical conditions,

24   in conjunction with the ongoing COVID-19 pandemic, constitute an extraordinary and compelling


                                                  3 of 7
             Case 3:17-cr-00033-RCJ-WGC Document 73 Filed 07/08/20 Page 4 of 7




 1   reason. In his motion, Defendant requests that the Court reduce his sentence to time served or

 2   alternatively allow him to serve the remainder of his sentence in home detention. (ECF No. 63.)

 3   On June 3, 2020, Defendant’s counsel accordingly sent the warden an email requesting that the

 4   Bureau of Prisons file a motion for compassionate release on Defendant’s behalf. (ECF No. 63 Ex.

 5   B.)

 6                                          LEGAL STANDARD

 7            A district court may not generally “modify a term of imprisonment once it has been

 8   imposed.” 18 U.S.C. § 3582(c). One exception to this rule is that a court may grant a reduction to

 9   a term of imprisonment “(and may impose a term of probation or supervised release with or without

10   conditions that does not exceed the unserved portion of the original term of imprisonment)” based

11   on “extraordinary and compelling reasons.” § 3582(c)(1)(A).

12            Either the Bureau of Prisons (BOP) or a defendant may bring a motion under

13   § 3582(c)(1)(A). A court, however, may not consider a motion brought by a defendant unless he

14   “has fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring

15   a motion on [his] behalf or the lapse of 30 days from the receipt of such a request by the warden

16   of the defendant’s facility, whichever is earlier.” Id.

17            The applicable policy statement for motions under § 3582(c)(1)(A) is U.S. Sentencing

18   Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018). This policy statement requires a

19   court to find that the defendant “is not a danger to the safety of any other person or to the

20   community, as provided in 18 U.S.C. § 3142(g).” § 1B1.13(2). It also defines “extraordinary and

21   compelling as reasons” as the following:

22         1. The defendant is suffering from a terminal illness . . . . [Or] [t]he defendant is
              suffering from a serious physical or medical condition, suffering from a serious
23            functional or cognitive impairment, or experiencing deteriorating physical or
              mental health because of the aging process that substantially diminishes the ability
              of the defendant to provide self-care within the environment of a correctional
24            facility and from which he or she is not expected to recover.

                                                    4 of 7
           Case 3:17-cr-00033-RCJ-WGC Document 73 Filed 07/08/20 Page 5 of 7




 1       2. The defendant is at least 65 years old[,] is experiencing a serious deterioration in
            physical or mental health because of the aging process[,] and has served at least 10
 2          years or 75 percent of his or her term of imprisonment, whichever is less.
         3. The death or incapacitation of the caregiver of the defendant’s minor child or minor
            children[,] [or] [t]he incapacitation of the defendant’s spouse or registered partner
 3          when the defendant would be the only available caregiver for the spouse or
            registered partner.
 4       4. As determined by the Director of the Bureau of Prisons, there exists in the
            defendant’s case an extraordinary and compelling reason other than, or in
 5          combination with, [those described above].

 6   § 1B1.13 cmt. n.1(A)–(D).

 7                                                ANALYSIS

 8          Defendant has satisfied the exhaustion provision through his counsel’s email, which was

 9   received more than thirty days before now, and the Government stipulates that his age and medical

10   conditions in conjunction with the COVID-19 pandemic constitute an extraordinary and

11   compelling basis for release. (ECF No. 71.) The Government however maintains that Defendant

12   is a danger to society and has not adequately served his sentence to merit release. 2

13          The Court disagrees and grants Defendant’s motion in part. It orders the following:

14   Defendant be immediately released from custody of the BOP. In place of Defendant’s remaining

15   sentence of imprisonment, the Court instead imposes a term of supervised release to begin

16   immediately for the entire remainder of “the unserved portion of the original term of

17   imprisonment,” § 3582(c)(1)(A), with the condition that Defendant remain in home detention. This

18   2
       The Government also claims that the Court cannot grant Defendant’s motion without first
19   affording his victims a right to be heard according to 18 U.S.C. § 3771(a)(4) (“A crime victim has
     the . . . right to be reasonably heard at any public proceeding in the district court involving release,
20   plea, sentencing, or any parole proceeding.”) and Fed. R. Crim. P. 60(a)(3) (“The court must permit
     a victim to be reasonably heard at any public proceeding in the district court concerning release,
21   plea, or sentencing involving the crime.”). But this Court agrees with what appears to be the only
     other court to deal with this issue—these rules do “not require victim notification of compassionate
22   release proceedings unless the proceedings will include a public hearing in open court.” United
     States v. Ebbers, 432 F. Supp. 3d 421, 424 (S.D.N.Y. 2020). The term “proceeding” means
23   “hearing” because § 3771(a)(3) states, “A crime victim has the . . . right not to be excluded from
     any such public court proceeding . . . .” Courts presume that Congress intends a single definition
24   for a term that it employs multiple times in a statute. Envtl. Def. v. Duke Energy Corp., 549 U.S.
     561, 574 (2007).

                                                    5 of 7
           Case 3:17-cr-00033-RCJ-WGC Document 73 Filed 07/08/20 Page 6 of 7




 1   term of supervised release is also subject to the conditions of the originally imposed terms of

 2   supervised release enumerated in this Court’s judgment, (ECF No. 57).
                                                                      56). The Court does not modify

 3   its original term of supervised release, which will immediately follow the expiration of the term

 4   of home detention.

 5          While the Government is correct that if the Court were to grant Defendant’s first request—

 6   that the Court reduce his sentence to time served without also imposing home detention—this

 7   would not provide “just punishment for the offense[s].” 18 U.S.C. § 3553(a)(2)(A). Defendant,

 8   however, alternatively requests that the Court modify the remainder of his term of imprisonment

 9   to home detention. The Court has this power. See § 3582(c)(1)(A) (a court “may impose a term

10   of . . . supervised release with or without conditions that does not exceed the unserved portion of

11   the original term of imprisonment”); U.S.S.G. § 5F1.2 (“Home detention may be imposed as a

12   condition of . . . supervised release, but only as a substitute for imprisonment.”). Considering the

13   § 3553(a) factors, the Court finds that modifying his sentence as such is a “sufficient, but not

14   greater than necessary,” sentence. § 3553(a).

15          The Court also finds that Defendant is not a danger to the society. For this determination,

16   there are three relevant factors to consider: “the nature and circumstances of the offense,” “the

17   history and characteristics of the person,” and “the nature and seriousness of the danger to any

18   person or the community that would be posed by the person’s release.” § 3142(g). Despite his

19   criminal history, Defendant is now sixty-nine years old and suffering numerous medical

20   conditions. Critically, the Court was satisfied at the time of sentencing that the conditions of

21   supervised release would prevent Defendant from future crimes—it still is.

22   ///

23   ///

24   ///


                                                  6 of 7
           Case 3:17-cr-00033-RCJ-WGC Document 73 Filed 07/08/20 Page 7 of 7




 1                                            CONCLUSION

 2           IT IS HEREBY ORDERED that Defendant’s Emergency Motion for Compassionate

 3   Release (ECF No. 60) in 3:17-cr-00033-RCJ-WGC is GRANTED IN PART AND DENIED IN

 4   PART.

 5           IT IS FURTHER ORDERED that Defendant’s Motion for Compassionate Release (ECF

 6   No. 63) in 3:17-cr-00033-RCJ-WGC is GRANTED IN PART AND DENIED IN PART.

 7           IT IS FURTHER ORDERED that Defendant’s Motion for Compassionate Release (ECF

 8   No. 45) in 3:17-cr-00073-RCJ-WGC is GRANTED IN PART AND DENIED IN PART.

 9           IT IS FURTHER ORDERED that Defendant be immediately released from the custody of

10   the BOP and begin a term of supervised release, which will remain in effect for the entire remainder

11   of the unserved portion of the original term of imprisonment with the condition that Defendant

12   remain in home detention. This term of supervised release is also subject to the conditions of the

13   originally imposed term of supervised release enumerated in this Court’s judgment, (ECF No. 56).
                                                                                                 57).

14   The original term of supervised release is not modified by this order and will begin immediately

15   upon the expiration of the new term of supervised release.

16           IT IS SO ORDERED.

17   Dated July 8, 2020.

18

19                                                 _____________________________________
                                                             ROBERT C. JONES
20                                                        United States District Judge

21

22

23

24

                                                  7 of 7
